EXHIBIT 10.2


LICENSE OF RIGHTS IN SOFTWARE PROGRAM


THIS LICENSE OF RIGHTS IN SOFTWARE PROGRAM (the “Agreement”) is made this 25th
day of June, 2007, by and between MVP Network Online Games, Inc. (“Licensor”), a
Nevada corporation, with a principal place of business located at 110 North
Jefferson Avenue, St. Louis, Missouri 63103; and MVP Network, Inc. (“Licensee”),
a Nevada corporation, with a principal place of business located at 110 North
Jefferson Avenue, St. Louis, Missouri 63103.
 
WITNESSETH:
 
WHEREAS, subject only to those exceptions, if any, expressly set forth in this
Agreement, Licensor owns all right, title, and interest in and to that certain
computer program identified as the Red Line Thunder game  (the “Program”), the
functional specifications for which are set forth in Exhibit A attached hereto;
and
 
WHEREAS, the Program contains no software components in which any third party
may claim superior or joint ownership, nor is the Program a derivative work of
any other software programs not owned in their entirety by Licensor; and
 
WHEREAS, Licensor has granted no rights in the Program, or in any copies of the
Program, to third parties; and
 
WHEREAS, Licensor desires to license to Licensee, on an exclusive basis, the
rights to reproduce, publicly display, market, sell, distribute and otherwise
exploit the Program throughout the world (“Licensed Territory”) during the term
of this Agreement, and Licensee desires to acquire such license rights to the
Program, in accordance with the terms and conditions of this Agreement;
 
NOW, THEREFORE, for $100.00 and the other good and valuable consideration
specified herein, the receipt and sufficiency of which are hereby acknowledged,
Licensor and Licensee, intending to be legally bound, hereby agree as follows:
 
1.           Grant of License.  Subject to the terms and conditions hereinafter
set forth, Licensor hereby grants to Licensee, the exclusive license to
reproduce, publicly display, market, sell, distribute, and otherwise exploit the
Program for use “online” the Internet throughout the Licensed Territory during
the term of this Agreement.  The license herein granted to Licensee includes,
without limitation, the non-exclusive right to reproduce, use, and publish
Licensor’s company name in connection with the marketing, sale, and distribution
of the Program.  Any rights not expressly granted to Licensee herein are and
shall remain the property of the Licensor.
 
2.           Delivery of Physical Objects.  Within ten (10) days after the
effective date of this Agreement, Licensor shall deliver to Licensee: (1) its
entire inventory of copies of the Program in source and object code form or CD
consisting of head and build branch plus all updates including code tags and
revisions; (2) all system and user documentation pertaining to the Program,
including design or development specifications, error reports, and related
correspondence and memoranda.
 
3.           Licensor’s Exclusive Rights Regarding Modifications and
Improvements.  Licensor is hereby permitted to utilize any or all of the
contents of the Program to modify and/or improve the Program, and Licensor shall
have all (and exclusive) right, title, and interest in and with respect to all
such modifications and/or improvements.
-1-

--------------------------------------------------------------------------------


 
4.           Copy Retained by Licensor.  Licensor may retain one copy of the
Program and source code solely for nonproductive reference purposes with respect
to its obligations under this Agreement, and Licensor shall retain no other
rights or licenses with respect to the Program.
 
5.           Certain Representations and Warranties.
 
5.1           Licensor to Retain Ownership.  Licensee hereby acknowledges and
agrees that all right, title and interest in and to the Program and all
intangible property rights therein shall be and remain the property of Licensor,
subject to the license herein granted to Licensee and any other interests
granted by Licensor to third parties which interests are not inconsistent with
the license granted to Licensee.
 
5.2           Licensor Retains Proprietary Rights.  Licensee and Licensor
acknowledge and agree that the product of all work performed in the development
of the Program including, without limitation, any and all reports, designs,
drawings, computer programs, audiovisual works, technical documentation of or
concerning the Program, any copyrights, patents, patent applications, and/or
other proprietary rights, shall be the sole and exclusive property of Licensor.
 
5.3           Assignment to Licensor.  In the event any rights, title and
interests in and to the Program shall not vest automatically in and with
Licensor, Licensee hereby irrevocably assigns, conveys and otherwise transfers
to Licensor, and its respective successors and assigns, all such rights, title
and interests in and to the Program, including without limitation, any and all
reports, designs, drawings, computer programs, audiovisual works, and technical
documentation of or concerning the Program, together with all proprietary rights
therein, including without limitation, all copyrights and trade secret rights,
all contract and licensing rights, and all claims and causes of action of any
kind with respect to any of the foregoing, whether now known or hereafter to
become known.
 
5.4           Further Assurances.  Licensee agrees that it shall take all
actions and execute any and all documents as may be reasonably requested of it
from time to time to fully vest in Licensor all rights, title and interests in
and to the Program including but not limited to any trademark and copyright
registrations.  Licensor agrees that it will require appropriate agreements with
its employees and any other persons or entities participating in the creation
and/or development of the Program pursuant to which any such employee and/or
third party shall effectively release and relinquish any and all rights, title
and interests which he/she/it may have in and to the Program and/or any portion
thereof to Licensor.
 
5.5           Waiver of Certain Interests.  Licensee hereby waives any and all
liens, security interests, and/or other encumbrances against the Program, or any
intangible property rights relating to the Program.  This waiver shall be a
continuing waiver.
 
5.6           Development Tools.  Licensee acknowledges that Licensor’s
utilities, languages and similar development tools (“Developer Tools”) shall be
and remain the exclusive property of Licensor.
 
5.7           No Infringement of Third Party Intellectual Property
Rights.  Licensor represents and warrants that the Program does not infringe any
patent, copyright, or trade secret of any third party; that the Program is fully
eligible for protection under applicable copyright law and has not been
forfeited to the public domain; and that the source code and system
specifications for the Program have been maintained in strict confidence.
 
5.8           Licensor’s Contributors.  Licensor represents and warrants that
any and all personnel, including employees, agents, consultants, and
contractors, who have contributed to or participated in the conception and
development of the Program are listed in Exhibit B hereto (collectively the
“Licensor’s Contributors”); and Licensor represents and warrants that each and
every one of the Licensor’s Contributors has also agreed to retain all
information relating to the Program in strict confidence, and has also: (1) been
party to a for-hire relationship with Licensor that has accorded Licensor full,
effective, and exclusive original ownership of all tangible and intangible
property thereby arising with respect to the Program; or (2) executed
appropriate instruments of assignment of ownership in favor of Licensor as
assignee that have conveyed to Licensor full, effective and exclusive ownership
of all tangible and intangible property thereby arising with respect to the
Program.
 
-2-

--------------------------------------------------------------------------------


5.9           No Agreements or Arrangements.  Licensor represents and warrants
that there are no agreements or arrangements in effect with respect to the
marketing, distribution, licensing, or promotion of the Program, including,
without limitation, no agreements or arrangements with any independent
salesperson, licensee, distributor, sublicensor, or other remarketer or sales
organization.
 
5.10           Software Components.  Licensor represents and warrants that it
has duly obtained the right and license to use, copy, modify, and distribute the
software components contained in the Program; that the Program contains no
software components in which any third party may claim superior or joint
ownership or other right or interest; and that the Program is not a derivative
work of any other software programs not owned in their entirety by Licensor.
 
5.11           No End-User Agreements or Other Third-Party Agreements.  Licensor
represents and warrants that it has not granted any rights in the Program to any
end-user or to any other third parties.
 
6.           Marketing.
 
6.1           Licensee Controls Marketing.  All aspects of the marketing,
distribution, and/or other such exploitation of the Program shall be in
Licensee’s sole discretion, including, without limitation, the channels of
distribution, pricing, naming, packaging, labeling, advertising, promotion,
terms and conditions of sale, compilation of customer names, and use of warranty
and user registration information.
 
6.2           Use of Intellectual Property.  Any trade names, trademarks,
service marks, commercial symbols and/or logos used by Licensee in the marketing
of the Program shall be the sole and exclusive property of Licensee with the
exception of the Licensor’s name, trademarks, service marks, commercial symbols
and/or logos used.  Licensor understands and agrees that it may not use any of
the trade names, trademarks, service marks, commercial symbols and/or logos
adopted by Licensee in any way without the express written permission of
Licensee.  Licensor further acknowledges and agrees that Licensor acquires no
rights with respect to any of Licensee’s adopted trade names, trademarks,
service marks, commercial symbols and/or logos used.
 
6.3           Name of Licensor.  Licensee shall be entitled to use and publish
and permit others to use and publish the name of Licensor (including any
professional or business identify adopted by licensor), photographs,
biographical material, or any reproduction or simulation thereof in connection
with the promotion, marketing, and/or distribution of the Program.  Licensor
shall have the right to reasonably approve in a timely manner any photographic
or biographical materials concerning Licensor or its personnel, which are not
furnished to Licensee by Licensor.
 
6.4           Ownership Credit.  Licensee shall afford Licensor conspicuous and
legible credit on a dedicated title screens embodied in the Program in the form
of “Designed and Developed by MVP Network Online Games, Inc.” (and with the logo
of MVP Network Online Games, Inc.).
 
6.5           Copyright Notice.  Licensee shall also insert a copyright notice
in the form described below in the Program:  “Copyright 200_ MVP Network Online
Games, Inc., Software licensed by MVP Network, Inc.”
 
7.           Warranty Regarding Functional Specifications.   Licensor represents
and warrants that the Program conforms in all material respects to the
functional specifications set forth in Exhibit A.
 
8.           Additional Support.  Licensor shall have a duty to conduct and
perform the following, to the extent reasonably necessary, to carry out fully
the purposes of this Agreement:
 
Update all game assets and from time to time add additional properties such as
new golf courses, hole-in-one contests, driving and putting ranges along with
additional race tracks and multiple styles of racing games. All costs for
additional assets shale be born by Licensor.
 
-3-

--------------------------------------------------------------------------------


9.           Compensation.
 
9.1           Certain Definitions. The term “Adjusted Gross Revenue” shall mean
Gross Revenues (as hereinafter defined) less Marketing/Distribution Costs (as
hereinafter defined).  The term “Gross Revenues” shall mean all amounts received
by Licensee, its controlled subsidiaries and its commonly controlled affiliates,
as revenues, under generally accepted accounting principles consistently
applied, from the use, dissemination, or sale of the Program.  The term
“Marketing/Distribution Costs” shall include: (a) all costs incurred by Licensee
in connection with the marketing and/or licensing of the Program; and (b) all
fees, royalties or other compensation paid to third parties to disseminate,
market, license and/or distribute the Program.
 
9.2           Payment of Royalties as Exclusive Compensation.  As Licensor’s
sole and exclusive compensation and remuneration for all of the assignments,
grants, duties, and terms and conditions set forth in this Agreement, during the
term of this Agreement, Licensee hereby agrees to pay to Licensor royalties
equal to fifty percent (50%) of Adjusted Gross Revenues for each calendar
quarter.     Licensee shall make the payment due to Licensor hereunder with
respect to Adjusted Gross Revenues for each calendar quarter not later than
thirty (30) days after the end of such calendar quarter.   Each payment shall be
accompanied by a report stating the amount of Gross Adjusted Revenues received
by Licensee during the calendar quarter.
 
9.3           Audited Financials, Record keeping and Inspection. Licensee hereby
agrees to provide to Licensor financial statements audited by an accounting firm
for each calendar year within ninety (90) days following the end of such
calendar year.  If the Adjusted Gross Revenues reported on such audited
financial statements differs from the cumulative amounts shown on the quarterly
reports for such calendar year, Licensee shall make an adjustment payment to
Licensor if the amounts shown on the quarterly reports were too low, or Licensor
shall make an adjustment payment to Licensee if the amounts shown on the
quarterly reports were too high, within thirty (30) days following delivery of
the applicable financial statement. Licensee shall keep at its usual place or
places of business complete records of its Adjusted Gross Revenues for each
quarter and preserve the same for at least three (3) years following the end of
such quarter, and to regularly make entries in such records at its normal
business convenience for the purpose of determining the amounts payable to
Licensor hereunder.  On not less than twenty (20) days written notice, Licensor
shall have the right, not more than twice during any twelve (12) month period at
mutually agreed upon times during normal business hours at Licensor's expense,
to examine any and all of Licensee's records reflecting Adjusted Gross Revenues
for the sole purpose of verifying the accuracy of Licensee's reports of Adjusted
Gross Revenues and the performance of Licensee's obligations to make payments
hereunder.  In the event that any such examination by Licensor discloses an
error in the determination of any amounts due hereunder that is confirmed by
Licensee's independent auditors, Licensee shall make an adjustment payment to
Licensor if the amount previously paid was too low, or Licensor shall make an
adjustment payment to Licensee if the amount previously paid was too high,
within twenty (20) days following such independent auditor's confirmation of the
error.
 
10.           Term and Termination.  The term of this Agreement shall continue
until December 31, 2008 unless terminated earlier by either party pursuant to
this Section.   If a party materially breaches this Agreement (the “Breaching
Party”), the other party  (the “Non-Breaching Party”) shall issue a notice of
default to the Breaching Party setting forth the breach in reasonable
detail.  The Breaching Party shall then have thirty (30) days to cure such
breach, and if the Breaching Party fails to cure such breach within such time,
the Non-Breaching Party may terminate this Agreement.  All remedies of Licensor
and Licensee, at law or in equity, shall survive any such termination of the
Agreement.
 
11.           Indemnity by Licensor.  Licensor shall indemnify and hold Licensee
harmless from and against any and all claims, demands, causes of action or
liabilities, of any nature whatsoever, arising out of or in connection with: (a)
the failure of any one or more of the warranties, covenants and/or
representations made by Licensor in this Agreement to be true and accurate; or
(b) the failure by Licensor to perform fully and promptly any one or more of its
obligations set forth herein.
 
12.           Indemnity by Licensee.  Licensee shall indemnify and hold Licensor
harmless from and against any and all claims, demands, causes of action or
liabilities, of any nature whatsoever, arising out of or in connection with: (a)
the failure of any one or more of the warranties, covenants and/or
representations made by Licensee in this Agreement to be true and accurate; or
(b) the failure by Licensee to perform fully and promptly any one or more of its
obligations set forth herein.
 
13.           Confidentiality of Agreement.  Unless otherwise expressly required
by governmental order or decree, neither party shall disclose the terms and
conditions of this Agreement to any person, except, to the extent necessary, and
in any case subject to confidentiality obligations, either party’s attorneys,
accountants, or other similar agent, who require such disclosure to perform
their normal services for that party.
 
-4-

--------------------------------------------------------------------------------


14.           Attorneys’ Fees.  In the event either party shall commence any
action or proceeding against the other party by reasons of any breach or claimed
breach in the performance of any of the terms or conditions of this agreement or
to seek a judicial declaration of rights under this Agreement, the prevailing
party in such action shall be entitled to recover reasonable attorneys’ fees and
costs from the non-prevailing party.
 
15.           Notices.  All notices, requests, demands and other communications
hereunder shall be given in writing and shall be: (a) personally delivered, (b)
sent by telecopy, facsimile transmission or other electronic means of
transmitting written documents, or (c) sent either by registered or certified
U.S. mail, return receipt requested and postage prepaid, or by private overnight
mail courier service.  The respective addresses to be used for all such notices,
demands or requests are as follows:


If to Licensor:
 
MVP Network Online Games, Inc.
110 No. Jefferson Avenue
St. Louis, Missouri 63103
Attn:  Paul A. Schneider


If to Licensee:
 
MVP Network, Inc.
110 No. Jefferson Avenue
St. Louis, Missouri 63103
Attn:  Timothy R. Smith
 
If personally delivered, a communication shall be deemed delivered upon actual
receipt; if electronically transmitted, a communication shall be deemed
delivered the second business day after transmission (and the sender shall bear
the burden of proof of delivery); if sent by U.S. mail, a communication shall be
deemed delivered as of the date of delivery indicated on the receipt issued by
the relevant postal service; and if sent by overnight courier, a communication
shall be deemed delivered upon receipt.  In any such case, if the addressee, on
its part, fails or refuses to accept delivery, a communication shall be deemed
delivered as of the date of such failure or refusal.  A party may change its
address for the purposes of this Agreement by giving notice thereof in
accordance with this Section.
 
16.           Miscellaneous.
 
16.1           Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto, together with their
respective legal representatives, successors, and permitted assigns.
 
16.2           Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Missouri, St. Louis
County.
 
-5-

--------------------------------------------------------------------------------


16.3           Entire Agreement.  This Agreement merges and supersedes all prior
and contemporaneous agreements, assurances, representations, and communications
between the parties hereto with respect to the subject matter hereof.
 
16.4           Amendments. This Agreement may not be modified except in writing,
signed by the party against whom such amendment is sought to be enforced.
 
16.5           Counterparts.  This Agreement may be signed in counterparts, each
an original but all one and the same instrument.
 
16.6.          Section Headings. The Section headings appearing in this
Agreement are inserted only as a matter of convenience, and in no way define or
limit the scope of any Section.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date shown above.
 


 
“Licensor”
MVP NETWORK ONLINE GAMES, INC.
 
By: Paul A. Schneider ____________
Title: President__________________
Date: June 25, 2007
“Licensee”
MVP NETWORK, INC.
 
By: Timothy Smith _______________
Title: Vice President ______________
Date: June 25, 2007
 



-6-

--------------------------------------------------------------------------------


EXHIBIT A


DESCRIPTION OF FUNCTIONAL SPECIFICATIONS
FOR THE PROGRAM


Redline Thunder Racing


"Redline Thunder: American Stock Car Racing" is an Internet client-server
multiplayer 3-D racing simulation featuring in-game advertising configurable by
MVP and its licensed game distribution partners. Players referred to the game by
a distributor website or promotional activity will view the ads configured by
the distributor.
 
Description of gameplay: Up to seven players compete against each other; each
controls a physically simulated 3D race car model on realistic stock car racing
courses.  Three racetracks and four types of racecar are available.  The
application provides for user configuration of controls such as throttle, brake,
steering, gearshift, and camera selection, and configuration of displays for
road speed, tachometer, engine condition, race position, and other information. 
Text chat is available to payers prior to the start of a race, and voice-over-IP
communication is provided during the race.  The game has two major modes:
"Practice" racing is a single-player mode that can be run without an internet
connection, where the player competes against computer-controlled opponents;
"Race" mode is the multiplayer client-server mode where players compete against
each other through an internet connection.
 
Distribution and installation: "Redline Thunder: American Stock Car Racing" is
distributed via Internet download or by compact disc digital media.  From
a downloaded installation program or an installation CD, the player installs a
client application and associated components onto their PC; the client
application is automatically updated by the server system whenever the game is
run.  
 
Payment model: A subset of overall game functionality is available to the
player free of charge as a demonstration.  To access full functionality,
players purchase an 'activated' account from MVP's website via an electronic
payment system; the activation provides a certain number of credits for online
multiplayer racing, and also unlocks additional cars, tracks and other features
in the single-player standalone 'Practice' mode.




-7-

--------------------------------------------------------------------------------


EXHIBIT B


NAMES OF LICENSOR’S CONTRIBUTORS




MVP Network Online Games, Inc.


Andrew Locko
Andy Maurer
Bob Schade
Brian Stamper
Clint Phillips
Damon Mitchell
Derek Hauffe
Keith Reiter
Kevin Bertel
Kevin Newkirk
Mike Skolones
Nathan Harris
Paul A. Schneider
Richard Wilson
Timothy R. Smith
Vinnie Saletto
Will Prater




 
-8-

--------------------------------------------------------------------------------

